

Exhibit 10.1


PAE INCORPORATED
2020 EQUITY INCENTIVE PLAN


AMENDED AND RESTATED RESTRICTED STOCK UNIT GRANT NOTICE


This Amended and Restated Restricted Stock Unit Grant Notice (the “Amended and
Restated Grant Notice”) amends and restates the Restricted Stock Unit Grant
Notice provided in respect of the restricted stock units granted to the
participant listed below (the “Participant”) on the Grant Date listed below (the
“Grant Date”).
The Company has granted to the Participant the Restricted Stock Units described
in this Amended and Restated Grant Notice (the “RSUs”), subject to the terms and
conditions of the Plan and the Amended and Restated Restricted Stock Unit
Agreement attached as Exhibit A (the “Amended and Restated Agreement”), both of
which are incorporated into this Amended and Restated Grant Notice by reference.
Capitalized terms not specifically defined in this Amended and Restated
Restricted Stock Unit Grant Notice have the meanings given to them in the 2020
Equity Incentive Plan (as amended from time to time, the “Plan”) of PAE
Incorporated (the “Company”).
Participant:


Grant Date:


Number of RSUs:


Vesting Schedule: Subject to the terms of the Amended and Restated Agreement,
the RSUs will vest in a single installment on [__].


By Participant’s signature below, Participant agrees to be bound by the terms of
this Amended and Restated Grant Notice, the Plan and the Amended and Restated
Agreement. Participant has reviewed the Plan, this Amended and Restated Grant
Notice and the Amended and Restated Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Amended and
Restated Grant Notice and fully understands all provisions of the Plan, this
Amended and Restated Grant Notice and the Amended and Restated Agreement.
Participant hereby agrees that this Amended and Restated Grant Notice and the
Amended and Restated Agreement supersede in their entirety the Grant Notice and
the Agreement previously distributed to Participant in respect of the RSUs and
that such documents shall have no further force or effect upon Participant’s
signature below. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan, this Amended and Restated Grant Notice or the Amended
and Restated Agreement.











--------------------------------------------------------------------------------









PAE INCORPORATED      PARTICIPANT






By: ____________________________   By:________________________


Name: __________________________    [Participant Name]

Title: ___________________________



2








--------------------------------------------------------------------------------



Exhibit A


AMENDED AND RESTATED RESTRICTED STOCK UNIT AGREEMENT


Capitalized terms not specifically defined in this Amended and Restated
Agreement have the meanings specified in the Amended and Restated Grant Notice
or, if not defined in the Amended and Restated Grant Notice, in the Plan.


ARTICLE 1.
GENERAL


1.1 Award of RSUs and Dividend Equivalents.
(a)The Company has granted the RSUs to Participant effective as of the grant
date set forth in the Amended and Restated Grant Notice (the “Grant Date”). Each
RSU represents the right to receive one Share or, at the option of the Company,
an amount of cash, in either case, as set forth in this Amended and Restated
Agreement. Participant will have no right to the distribution of any Shares or
payment of any cash until the time (if ever) the RSUs have vested.
(b) The Company hereby grants to Participant, with respect to each RSU, a
Dividend Equivalent for ordinary cash dividends paid to substantially all
holders of outstanding Shares with a record date after the Grant Date and prior
to the date the applicable RSU is settled, forfeited or otherwise expires. Each
Dividend Equivalent entitles Participant to receive the equivalent value of any
such ordinary cash dividends paid on a single Share. The Company will establish
a separate Dividend Equivalent bookkeeping account (a “Dividend Equivalent
Account”) for each Dividend Equivalent and credit the Dividend Equivalent
Account (without interest) on the applicable dividend payment date with the
amount of any such cash paid.
1.2 Incorporation of Terms of Plan. The RSUs are subject to the terms and
conditions set forth in this Amended and Restated Agreement and the Plan, which
is incorporated herein by reference. In the event of any inconsistency between
the Plan and this Amended and Restated Agreement, the terms of the Plan will
control.
1.3 Unsecured Promise. The RSUs and Dividend Equivalents will at all times prior
to settlement represent an unsecured Company obligation payable only from the
Company’s general assets.





















--------------------------------------------------------------------------------



ARTICLE 2.
VESTING; FORFEITURE AND SETTLEMENT


2.1 Vesting; Forfeiture.
(a) The RSUs will vest according to the vesting schedule in the Amended and
Restated Grant Notice. In the event that Participant separates from service as a
member of the Board of Directors of the Company for any reason, all unvested
RSUs will immediately and automatically be cancelled and forfeited, except as
provided in Sections 2.1(b) and (c) below or otherwise determined by the
Administrator or provided in a binding written agreement between Participant and
the Company. Dividend Equivalents (including any Dividend Equivalent Account
balance) will vest or be forfeited, as applicable, upon the vesting or
forfeiture of the RSU with respect to which the Dividend Equivalent (including
the Dividend Equivalent Account) relates.
(b) In the event that Participant separates from service as a member of the
Board of Directors of the Company on account of the Participant’s death or
Disability, then upon such separation, 100% of the unvested RSUs shall become
immediately vested.
(c ) If a Change in Control occurs, outstanding RSUs will be treated as
described in this subsection. Notwithstanding anything to the contrary, the
Administrator may take such other actions with respect to the RSUs as it deems
appropriate pursuant to the Plan.
(i) If the RSUs are assumed in accordance with Section 8.2(c) of the Plan, the
RSUs shall continue to vest in accordance with the Vesting Schedule set forth in
the Amended and Restated Grant Notice and this Section 2.1(c), based on
Participant’s continued service as a member of the Board of Directors of the
Company or any Successor Entity.
(ii) Notwithstanding subsection (i) above, if the RSUs are assumed in accordance
with Section 8.2(c) of the Plan, and Participant’s service as a member of the
Board of Directors of the Company or any Successor Entity is terminated by the
Company or any Successor Entity other than as a result of removal for Cause,
upon or within 12 months following a Change in Control and before the vesting
date, the RSUs shall, to the extent not then vested or previously forfeited or
cancelled, become fully vested upon such separation from service.
(iii) If the RSUs are not assumed in accordance with Section 8.2(c) of the Plan,
the RSUs shall, to the extent not then vested or previously forfeited or
cancelled, become fully vested upon the Change in Control.
(d) Notwithstanding anything to the contrary, any vesting references in this
Amended and Restated Agreement shall be deemed conditional and remain subject to
Participant’s not being removed from the Board of Directors of the Company or
any Successor Entity for Cause at any time. If Participant is removed from the
Board of Directors of the Company or any Successor Entity for Cause, whether
during or after the vesting period, the RSUs, whether otherwise vested or
unvested, will immediately and automatically be cancelled and forfeited.
2







--------------------------------------------------------------------------------



2.2 Settlement.
(a) RSUs and Dividend Equivalents (including any Dividend Equivalent Account
balance) will be paid in Shares or cash at the Company’s option as soon as
administratively practicable after the vesting of the applicable RSU, but in no
event more than thirty (30) days after the RSU’s vesting date. Notwithstanding
the foregoing, the Company may delay any payment under this Amended and Restated
Agreement that the Company reasonably determines would violate Applicable Law
until the earliest date the Company reasonably determines the making of the
payment will not cause such a violation (in accordance with Treasury Regulation
Section 1.409A-2(b)(7)(ii)), provided the Company reasonably believes the delay
will not result in the imposition of excise taxes under Section 409A.
(b) If an RSU is paid in cash, the amount of cash paid with respect to the RSU
will equal the Fair Market Value of a Share on the day immediately preceding the
payment date. If a Dividend Equivalent is paid in Shares, the number of Shares
paid with respect to the Dividend Equivalent will equal the quotient, rounded
down to the nearest whole Share, of the Dividend Equivalent Account balance
divided by the Fair Market Value of a Share on the day immediately preceding the
payment date.
ARTICLE 3.
TAXATION AND TAX WITHHOLDING


3.1 Representation. Participant represents to the Company that Participant has
reviewed with Participant’s own tax advisors the tax consequences of this Award
and the transactions contemplated by the Amended and Restated Grant Notice and
this Amended and Restated Agreement. Participant is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents.
3.2 Tax Withholding.
(a) The Company has the right and option, but not the obligation, to treat
Participant’s failure to provide timely payment in accordance with the Plan of
any withholding tax arising in connection with the RSUs or Dividend Equivalents
as Participant’s election to satisfy all or any portion of the withholding tax
by requesting the Company retain Shares otherwise issuable under the Award.
(b) Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the RSUs and the Dividend
Equivalents, regardless of any action the Company or any Subsidiary takes with
respect to any tax withholding obligations that arise in connection with the
RSUs or Dividend Equivalents. Neither the Company nor any Subsidiary makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding, vesting or payment of the RSUs or the Dividend
Equivalents or the subsequent sale of Shares. The Company and the Subsidiaries
do not commit and are under no obligation to structure the RSUs or Dividend
Equivalents to reduce or eliminate Participant’s tax liability.
3.3 Section 409A. This Agreement is intended to comply with the requirements of
Section 409A. To the extent there is any ambiguity as to whether any provision
of this Agreement would
3







--------------------------------------------------------------------------------



otherwise contravene one or more applicable requirements or limitations of
Section 409A, such provision shall be interpreted and applied in a manner that
complies with the applicable requirements of Section 409A.
ARTICLE 4.
OTHER PROVISIONS


4.1 Adjustments. Participant acknowledges that the RSUs, the Shares subject to
the RSUs and the Dividend Equivalents are subject to adjustment, modification
and termination in certain events as provided in this Amended and Restated
Agreement and the Plan.
4.2 Notices. Any notice to be given under the terms of this Amended and Restated
Agreement to the Company must be in writing and addressed to the Company in care
of the Company’s Secretary at the Company’s principal office or the Secretary’s
then-current email address or facsimile number. Any notice to be given under the
terms of this Amended and Restated Agreement to Participant must be in writing
and addressed to Participant at Participant’s last known mailing address, email
address or facsimile number in the Company’s personnel files. By a notice given
pursuant to this Section, either party may designate a different address for
notices to be given to that party. Any notice will be deemed duly given when
actually received, when sent by email, when sent by certified mail (return
receipt requested) and deposited with postage prepaid in a post office or branch
post office regularly maintained by the United States Postal Service, when
delivered by a nationally recognized express shipping company or upon receipt of
a facsimile transmission confirmation. Notwithstanding the foregoing, the
Company may, in its sole discretion, decide to deliver any documents related to
the RSUs by electronic means. By signing the Amended and Restated Grant Notice,
Participant consents to receive all documents related to the RSUs by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.
4.3 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Amended and Restated
Agreement.
4.4 Conformity to Securities Laws. Participant acknowledges that the Plan, the
Amended and Restated Grant Notice and this Amended and Restated Agreement are
intended to conform to the extent necessary with all Applicable Laws and, to the
extent Applicable Laws permit, will be deemed amended as necessary to conform to
Applicable Laws.
4.5 Successors and Assigns. The Company may assign any of its rights under this
Amended and Restated Agreement to single or multiple assignees, and this Amended
and Restated Agreement will inure to the benefit of the successors and assigns
of the Company. Subject to the restrictions on transfer set forth in the Plan,
this Amended and Restated Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
4.6 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Amended and Restated Agreement, if Participant is
subject to Section 16 of the
4







--------------------------------------------------------------------------------



Exchange Act, the Plan, the Amended and Restated Grant Notice, this Amended and
Restated Agreement, the RSUs and the Dividend Equivalents will be subject to any
additional limitations set forth in any applicable exemptive rule under Section
16 of the Exchange Act (including any amendment to Rule 16b-3) that are
requirements for the application of such exemptive rule. To the extent
Applicable Laws permit, this Amended and Restated Agreement will be deemed
amended as necessary to conform to such applicable exemptive rule.
4.7 Entire Agreement. The Plan, the Amended and Restated Grant Notice and this
Amended and Restated Agreement (including any exhibit hereto) constitute the
entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and Participant with respect to the
subject matter hereof. In the event there is any express conflict between this
Amended and Restated Agreement and the terms of the Plan, the terms of the Plan
shall govern.
4.8 Amendment. The terms and conditions of this Amended and Restated Agreement
and the RSUs may be amended by the Administrator as permitted by the Plan.
4.9 Agreement Severable. In the event that any provision of the Amended and
Restated Grant Notice or this Amended and Restated Agreement is held illegal or
invalid, the provision will be severable from, and the illegality or invalidity
of the provision will not be construed to have any effect on, the remaining
provisions of the Amended and Restated Grant Notice or this Amended and Restated
Agreement.
4.10 Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Amended and Restated
Agreement creates only a contractual obligation on the part of the Company as to
amounts payable and may not be construed as creating a trust. Neither the Plan
nor any underlying program, in and of itself, has any assets. Participant will
have only the rights of a general unsecured creditor of the Company with respect
to amounts credited and benefits payable, if any, with respect to the RSUs and
Dividend Equivalents, and rights no greater than the right to receive cash or
the Shares as a general unsecured creditor with respect to the RSUs and Dividend
Equivalents, as and when settled pursuant to the terms of this Amended and
Restated Agreement.
4.11 Not a Contract of Employment. Nothing in the Plan, the Amended and Restated
Grant Notice or this Amended and Restated Agreement confers upon Participant any
right to continue in the employ or service of the Company or any Subsidiary or
interferes with or restricts in any way the rights of the Company and its
Subsidiaries, which rights are hereby expressly reserved, to discharge or
terminate the services of Participant at any time for any reason whatsoever,
with or without Cause, except to the extent expressly provided otherwise in a
written agreement between the Company or a Subsidiary and Participant.
4.12 Counterparts. The Amended and Restated Grant Notice may be executed in one
or more counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which will be deemed an original and all of which
together will constitute one instrument.


* * * * *
5







--------------------------------------------------------------------------------





6





